DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The claim amendment filed on 04/12/2022 was entered with pending Claims 1, 3-8 and cancelled Claim 2. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
execute control for determining which of first processing and second processing with a necessary human workload greater than in the first processing is to be executed for the first recognition result based on the first recognition probability and the second recognition probability, wherein the second recognizer obtains a plurality of recognition result candidates, the processor acquires one of the plurality of recognition result candidates as the second recognition probability from the second recognizer, wherein the one of the plurality of recognition result candidates is the same as the first recognition result, wherein, when the processor is configured to execute control for determining which of first processing and second processing is to be executed for the first recognition result, the first processing is executed in a case where the first recognition probability is higher than a first threshold value and the second recognition probability different from the first recognition probability is higher than a second threshold value, and the second processing is executed otherwise. 
Claims 3-6, 8 are dependent upon Claim 1 and are therefore allowable.
Independent Claim 7 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
executing control for determining which of first processing and second processing with a necessary human workload greater than in the first processing is to be executed for the first recognition result based on the first recognition probability and the second recognition probability, wherein the second recognizer obtains a plurality of recognition result candidates, the computer acquires one of the plurality of recognition result candidates as the second recognition probability from the second recognizer, wherein the one of the plurality of recognition result candidates is the same as the first recognition result= wherein, when the computer is configured to execute control for determining which of first processing and second processing is to be executed for the first recognition result, the first processing is executed in a case where the first recognition probability is higher than a first threshold value and the second recognition probability different from the first recognition probability is higher than a second threshold value, and the second processing is executed otherwise. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667